     Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 1 of 86



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA
                                           No. 16-cr-10343-ADB
       v.

 RICHARD M. SIMON


              SENTENCING MEMORANDUM EXHIBIT A (LETTERS)

Family                                 Friends
02 Lauri Simon (wife)                  50 Joe Abing
08 Susan Simon (mother)                52 Rachelle Abing
11 Andrew Simon (brother)              53 Mark Berkowitz
13 Kathleen Berlin (mother-in-law)     54 Christopher Botnick
15 Paul Berlin (father-in-law)         56 Mere Chinich
17 Sheri Henson (sister-in-law)        57 Kevin Cofsky
19 Lee Weinberg (cousin)               59 Doris Davis
20 Michael Henson (brother-in-law)     60 Kathy Demos
                                       62 David Donza
Colleagues                             64 Robert Fiorile
21 Andrew Byars                        66 Raymond Giordano
23 Jessica Kroll                       67 Jeff Klein
26 Jason Voegele                       69 Eric Kriebel
27 Toni Paskoski                       70 Helen Mabry
29 Elina Cardenas                      71 Greg Macchia
31 Michael Hawley                      72 Gregory McCoy
33 Patrick Watson                      73 Dylan Membrino
35 Justin May                          74 Daniel James Nolan
36 Kimberly Dargie                     75 Lori Schulte
37 Scott Emery                         77 Robert Settlemire
38 Myles Walsh                         79 Lisa Settlemire
                                       81 Brian Sondreal
Providers                              82 Thomas Stranova
40 Philip Matthews                     84 Samara Swierkocki
41 Bonnie Wilensky                     85 James Swierkocki
42 Judson Somerville                   86 Joshua York

Clients
46 Mickeli Bedore
47 Allison Bedore
48 Dan Watson
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 2 of 86




                                                                     A02
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 3 of 86




                                                                     A03
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 4 of 86




                                                                     A04
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 5 of 86




                                                                     A05
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 6 of 86




                                                                     A06
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 7 of 86




                                                                     A07
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 8 of 86




                                                                     A08
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 9 of 86




                                                                     A09
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 10 of 86




                                                                      A10
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 11 of 86




                                                                      A11
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 12 of 86




                                                                      A12
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 13 of 86




                                                                      A13
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 14 of 86




                                                                      A14
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 15 of 86




                                                                      A15
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 16 of 86




                                                                      A16
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 17 of 86




                                                                      A17
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 18 of 86




                                                                      A18
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 19 of 86




                                                                      A19
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 20 of 86




                                                                      A20
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 21 of 86




                                                                      A21
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 22 of 86




                                                                      A22
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 23 of 86




                                                                      A23
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 24 of 86




                                                                      A24
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 25 of 86




                                                                      A25
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 26 of 86




                                                                      A26
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 27 of 86




                                                                      A27
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 28 of 86




                                                                      A28
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 29 of 86




                                                                      A29
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 30 of 86




                                                                      A30
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 31 of 86




                                                                      A31
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 32 of 86




                                                                      A32
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 33 of 86




                                                                      A33
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 34 of 86




                                                                      A34
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 35 of 86




                                                                      A35
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 36 of 86




                                                                      A36
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 37 of 86




                                                                      A37
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 38 of 86




                                                                      A38
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 39 of 86




                                                                      A39
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 40 of 86




                                                                      A40
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 41 of 86




                                                                      A41
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 42 of 86




                                                                      A42
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 43 of 86




                                                                      A43
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 44 of 86




                                                                      A44
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 45 of 86




                                                                      A45
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 46 of 86




                                                                      A46
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 47 of 86




                                                                      A47
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 48 of 86




                                                                      A48
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 49 of 86




                                                                      A49
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 50 of 86




                                                                      A50
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 51 of 86




                                                                      A51
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 52 of 86




                                                                      A52
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 53 of 86




                                                                      A53
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 54 of 86




                                                                      A54
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 55 of 86




                                                                      A55
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 56 of 86




                                                                      A56
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 57 of 86




                                                                      A57
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 58 of 86




                                                                      A58
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 59 of 86




                                                                      A59
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 60 of 86




                                                                      A60
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 61 of 86




                                                                      A61
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 62 of 86




                                                                      A62
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 63 of 86




                                                                      A63
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 64 of 86




                                                                      A64
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 65 of 86




                                                                      A65
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 66 of 86




                                                                      A66
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 67 of 86




                                                                      A67
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 68 of 86




                                                                      A68
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 69 of 86




                                                                      A69
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 70 of 86




                                                                      A70
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 71 of 86




                                                                      A71
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 72 of 86




                                                                      A72
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 73 of 86




                                                                      A73
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 74 of 86




                                                                      A74
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 75 of 86




                                                                      A75
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 76 of 86




                                                                      A76
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 77 of 86




                                                                      A77
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 78 of 86




                                                                      A78
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 79 of 86




                                                                      A79
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 80 of 86




                                                                      A80
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 81 of 86




                                                                      A81
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 82 of 86




                                                                      A82
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 83 of 86




                                                                      A83
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 84 of 86




                                                                      A84
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 85 of 86




                                                                      A85
Case 1:16-cr-10343-ADB Document 1074-1 Filed 12/18/19 Page 86 of 86




                                                                      A86
